1

2
3

4

5

6
                                UNITED STATES DISTRICT COURT
7                              WESTERN DISTRICT OF WASHINGTON
8                                        AT SEATTLE

9    NORTHWEST ADMINISTRATORS, INC.,
                                                            NO. C18-1354 RSM
10                                   Plaintiff,
                                                            STIPULATION AND ORDER TO
11
             vs.                                            EXTEND THE ANSWER DEADLINE
12
     ACE PARKING MANAGEMENT, INC., a
13   California corporation,

14                                   Defendant.
15
                                                   STIPULATION
16
             The undersigned parties hereby stipulate to extend the deadline for Defendant to file its
17
     responsive pleading, to November 19, 2018, without waiver of any defenses, such as defective
18
     service, lack of jurisdiction, statute of limitations, preemption, waiver, or failure to state a claim.
19
             DATED this 15th day of October, 2018.
20
      By: s/ Catharine M. Morisset                   By: Russell J. Reid (with email permission)
21    Catharine M. Morisset, WSBA #29682             Russell J. Reid, WSBA #2650
      Melissa Shimizu, Pro Hac Vice Pending          REID, MCCARTHY, BALLEW & LEAHY, LLP
22    FISHER & PHILLIPS LLP                          100 West Harrison Street, North Tower, #300
23    1201 Third Avenue, Suite 2750                  Seattle, WA 98119
      Seattle, WA 98101                              Phone: (206) 285-0464
24    Phone: (206) 682-2308                          Fax: (206) 285-8925
      Email: cmorisset@fisherphillips.com            Email: rjr@rpmb.com
25                                                   Attorneys for Plaintiff
      Attorneys for Defendant
26

                                                                          FISHER & PHILLIPS LLP
      STIPULATION AND ORDER TO EXTEND THE                               1201 THIRD AVENUE, SUITE 2750
      ANSWER DEADLINE (18-1354) - Page 1                                      SEATTLE, WA 98101
                                                                                (206) 682-2308

     FPDOCS 34588625.3
1                                             ORDER

2           Based on the foregoing Stipulation, it is hereby ORDERED that Defendant’s deadline
3    to file a responsive pleading is extended to November 19, 2018

4           DATED this 18th day of October 2018.

5

6                                                A
                                                 RICARDO S. MARTINEZ
7                                                CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17
18

19

20

21

22

23
24

25
26

                                                                      FISHER & PHILLIPS LLP
      STIPULATION AND ORDER TO EXTEND THE                        1201 THIRD AVENUE, SUITE 2750
      ANSWER DEADLINE (18-1354) - Page 2                               SEATTLE, WA 98101
                                                                         (206) 682-2308

     FPDOCS 34588625.3
                                     CERTIFICATE OF SERVICE
 1

 2           I hereby certify that on the date below written, I electronically filed the foregoing with
 3   the Clerk of the Court using the CM/ECF system and caused to be served a true and correct

 4   copy of same by the method indicated below and addressed as follows:

 5
       Russell J. Reid, WSBA #2650
 6     Reid, McCarthy, Ballew & Leahy, LLP
 7     100 West Harrison Street, North Tower, #300
       Seattle, WA 98119
 8     Phone: (206) 285-0464
       Fax: (206) 285-8925
 9     Email: rjr@rpmb.com
       Attorneys for Plaintiff
10

11           I declare under penalty of perjury under the laws of the United States of America that
12   the foregoing is true and correct. Executed on October 15, 2018, in accordance with 28 USC
13   1746.
14

15                                          Jazmine Matautia

16

17
18

19

20

21

22

23
24

25
26

                                                                       FISHER & PHILLIPS LLP
      STIPULATION AND ORDER TO EXTEND THE                            1201 THIRD AVENUE, SUITE 2750
      ANSWER DEADLINE (18-1354) - Page 3                                   SEATTLE, WA 98101
                                                                             (206) 682-2308

     FPDOCS 34588625.3
